DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 are currently under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, claim 14 recites “an alcohol content of less than 5% by weight”, and the claim also recites “preferably less than 0.3% by weight”, which is the narrower statement of the range/limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-18 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Roth et al. US 2015/0225856 A1 (Roth).
Roth teaches a metal substrate that is has been first passivated by using an acidic coating, followed by a second passivation treatment using an alkaline solution comprising silane modified silicate(abstract).  Roth further teaches that the coating layer produced by the second alkaline passivation treatment has a thickness of 10-500nm after it’s applied and dried[0034].
Regarding claims 15-16, the metallic substrate as taught by Roth contains a layer of dried silane modified silicate compound, which reads on the claimed metallic substrate.  Although the silane modified silicate containing coating layer as taught by Roth is produced in an alkaline solution rather than the claimed acidic solution, the examiner maintains that the metallic substrate of Roth anticipates the claimed metallic substrate since the claimed coating application in an acidic solution is a process limitation in a product claim.  It is well settled that a product-by-process claim defines a product, and that when the prior art discloses a product substantially the same as that being claimed, the burden falls upon the applicant to show that any process steps associated therewith results in a product materially different from that disclosed in the prior art.  See In re Thorpe, (227 USPQ 964), In re Brown, (173 USPQ 685), In re Fessman, (180 USPQ 524) and MPEP 2113.  
Regarding claims 17-18, the metal substrate as taught by Roth has one additional coating layer formed by the first acidic passivation treatment.  Although, the additional coating layer of Roth is not formed by the claimed alkaline passivation, the additional coating layer still reads on the claimed at least one further coating because the claimed alkaline passivation is directed to a process limitation while the instant claim is a product-by-process claim.  It is well settled that a product-by-process claim defines a product, and that when the prior art discloses a product substantially the same as that being claimed, the burden falls upon the applicant to show that any process steps associated therewith results in a product materially different from that disclosed in the prior art.  See In re Thorpe, (227 USPQ 964), In re Brown, (173 USPQ 685), In re Fessman, (180 USPQ 524) and MPEP 2113.  
Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over KR 2005-0059816 (KR816).
KR816 teaches a metal substrate that is has been passivated by an acidic coating composition, comprising a silane hydrolyzed in the presence of lithium polysilicate(i.e. silane covalently bonded to a silicate), phosphoric acid, and an organic titanium compound, zirconium compound, wherein the pH of the coating solution is preferably 5(abstract, bridging paragraph Pgs 2-3).  KR816 further teaches that the silane may be γ-glycidoxy propyl trimethoxysilane (bridging paragraph Pgs 2-3).
Regarding claims 1-13, although KR816’s silicate compound is silane modified in the acidic pH range rather than the claimed alkaline pH range, the KR816’s acidic coating solution still reads on the claimed passivation composition because it contains a silane modified silicate compound(i.e. silane covalently bonded to a silicate).  Additionally, KR816 teaches that lithium polysilicate can be supplied in an aqueous solution with a pH of 11(translation, page 3 2nd paragraph).  Furthermore, the claimed at least partial silane modification in an alkaline pH range is an intermediate process step limitation directing to how the silane modified silicate compound is prepared, and the final acidic coating composition of KR816 contains the silane-modified silicate compound and is materially the same as claimed passivation composition.  Since the instant claims are product-by-process claims, it is well settled that a product-by-process claim defines a product, and that when the prior art discloses a product substantially the same as that being claimed, the burden falls upon the applicant to show that any process steps associated therewith results in a product materially different from that disclosed in the prior art.  See In re Thorpe, (227 USPQ 964), In re Brown, (173 USPQ 685), In re Fessman, (180 USPQ 524) and MPEP 2113.  
Regarding claim 14, KR816 does not teach the presence of an alcohol, which meets the limitation of the instant claim.
Regarding claims 15-18, the coated metal substrate as taught by KR816 reads on the claimed metal substrate.  Additionally, KR816 further teaches a coating thickness of 0.5-1µm, which overlaps with the claimed coating layer thickness.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.  KR816 teaches an additional coating layer comprising melamine epoxy resin, which reads on the claimed at least one further coating.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KR 101232673 teaches an antifouling coating composition comprising a hydrolyzed silane, lithium silicate, and phosphoric acid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733